Citation Nr: 1612056	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  08-13 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disorder (COPD) and asbestosis, claimed as secondary to in-service asbestos exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel





INTRODUCTION

The Veteran had active service from December 1965 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Waco, Texas Department of Veterans Affairs Regional Office (RO).  

This matter was previously before the Board in April 2011 and July 2015, when it was remanded for additional development.

The Board notes that the Veteran was issued a statement of the case in July 2014 regarding the issue of service connection for prostate disability, characterized as a high prostate specific antigen.  Thereafter, no further communication was received from the Veteran or his representative regarding that claim within 60 days of the issuance of the statement of the case.  The Board accordingly will not further address the matter.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before the Veteran's claim on appeal is decided.  Notably, remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders and the Board errs if it fails to remand again for compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998)

Pursuant to the Board's July 2015 remand, the Veteran was afforded a VA examination in October 2015.  At that time, the examiner diagnosed the Veteran as having emphysema, COPD, asbestosis and chronic obstructive asthma.  The examiner also noted prior historical diagnoses of streptococcal pneumonia and empyema of the right lower lobe from 1966, and a mass/lump in the chest, which had resolved.  In the July 2015 remand, the Board requested etiological opinions for any lung disability diagnosed and, also, whether lung scarring was attributable to the Veteran's in-service diagnosis of pneumonia, and if so, whether it contributed to any current chronic disability.

After reviewing the October 2015 VA examination report and opinion, the Board finds that the examiner did not fully respond to the questions posed.  While opinions with supporting rationales were provided for the diagnoses of COPD and asbestosis, the examiner did not address the diagnoses of emphysema or chronic obstructive asthma.  Further, while the examiner noted that the Veteran's in-service pneumonia could have led to current lung scarring, he did not address whether this scarring contributed to any current chronic disability.  Therefore, the Board finds that further remand is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be referred to the VA examiner who provided the October 2015 VA examination and opinion.  If the October 2015 VA examiner is unavailable, the Veteran should be provided another VA examination by a new examiner with appropriate expertise to provide the requested opinions.  

The examiner should offer a medical opinion based on a review of the evidence of record.  A copy of this remand must be made available to the examiner for review.  The complete rationale for all opinions expressed should be provided.  The examiner is asked to respond to the following: 

(a) Whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's diagnosed emphysema is etiologically related to his active service, to include the 1966 episode of pneumonia and/or the previously conceded asbestos exposure. 

(b) Whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's diagnosed chronic obstructive asthma is etiologically related to his active service, to include the 1966 episode of pneumonia and/or the previously conceded asbestos exposure.

(c) Please clarify whether the Veteran's chronic lung scarring is at all attributable to his in-service pneumonia, and if so, whether any of the Veteran's current lung disabilities were caused by the chronic lung scarring.  The examiner is asked to consider the report of a December 16, 2009 chest X-ray, which notes findings of chronic interstitial changes that are possibly related to historical pneumonia. 

2.  After undertaking any other development deemed appropriate the AOJ should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

